IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


ORLANDO STANFORD,                            : No. 47 WM 2016
                                             :
                    Petitioner               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
PA. PAROLE BOARDS; DISTRICT                  :
ATTORNEY JAMES LAZAR; WARDEN,                :
GILMORE, SCI-GREENE;                         :
WESTMORELAND COUNTY,                         :
                                             :
                    Respondents              :


                                        ORDER



PER CURIAM

      AND NOW, this 20th day of June, 2016, the Application for Leave to File Original

Process, the Petition for Writ of Habeas Corpus, the Petition for an Instant Hearing, the

Application for Leave to File an Answer to the Commonwealth’s Answer, and the

Application for Leave to File Objection of Right are DISMISSED. See Commonwealth v.

Reid, 642 A.2d 453 (Pa. 1994) (explaining that hybrid representation is not permitted).

The Prothonotary is DIRECTED to forward the filings to counsel of record.